Citation Nr: 1230973	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar disc disease.

2.  Entitlement to service connection for a bilateral upper extremity disorder manifested by arm and hand pain, to include as secondary to a service-connected disability.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a vocal cord injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and December 2004 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  [Due to a change in the location of the Veteran's residence, jurisdiction of the appeal has been transferred to the RO in Atlanta, Georgia.]

In January 2011, the Board remanded these claims to obtain additional treatment records and to accord the Veteran VA examinations.  Review of the record reflects substantial compliance with these directives with regards to the claim for service connection for a cervical spine disorder.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed in the Remand below, the issues of entitlement to service connection for a bilateral upper extremity disorder manifested by arm and hand pain, to include as secondary to a service-connected disability, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a vocal cord injury are again being remanded.

The Board's January 2011 Remand also remanded the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  By way of an April 2012 rating action, the Appeals Management Center (AMC) concluded that service connection was warranted for peripheral neuropathy of the lower extremities.  As there is no indication that the Veteran appealed either the effective dates and/or disability ratings assigned to these disabilities, the Board concludes the only issues presently on appeal are those listed on the title page.

The Board observes that, since the last supplemental statement of the case (SSOC) in April 2012, additional evidence has been received, without a waiver, in the form of statement from the Veteran and duplicate copies of medical records.  Normally, absent a waiver from the veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the Veteran's statement is merely cumulative or duplicative of information already in the claims file, and the medical records are duplicates of evidence already considered by the RO.  Consequently, a remand is not necessary.

The issues of entitlement to service connection for a bilateral upper extremity disorder manifested by arm and hand pain, to include as secondary to a service-connected disability, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a vocal cord injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

A cervical spine disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein, including the service-connected lumbar disc disease.


CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected lumbar disc disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in November 2002 complied with VA's duty to notify the Veteran with regards to the issue of entitlement to service connection for a cervical spine disorder on a direct basis.  Following the Board's January 2011 Remand, a notice letter dated in February 2011 letter informed the Veteran of establishing service connection on a secondary basis.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the February 2011 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This was followed by a readjudication of the claim, most recently by an April 2012 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured a medical opinion in furtherance of the Veteran's claim.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

A pertinent VA opinion with respect to the issue adjudicated herein was obtained in May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the written statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has a cervical spine disorder that is the result of either his military service or is secondary to his service-connected disc disease.  See, e.g., August 2002 claim.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the United States Court of Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

A review of the Veteran's STRs shows that he was in a motor vehicle accident when a Jeep rolled over in November 1965.  He complained of back and left shoulder pain; no neck complaints were noted, and no cervical spine diagnosis was made.  A reenlistment examination in January 1968 revealed a clinically normal neck and spine.  In February 1979,  he complained of neck pain after dislocating his right shoulder.  An examination in October 1980 revealed a clinically normal spine and neck; no diagnosis of any cervical spine disorder was made.  The Veteran injured his neck in April 1982; he complained of a tingling sensation.  He was diagnosed with acute muscle pain.  A periodic examination in November 1982 revealed a clinically normal neck and spine; no diagnosis of any cervical spine disorder was made.  In June 1984, the Veteran complained of upper back pain and a stiff neck.  He also had some cervical spasm.  The diagnosis was a cervical strain; X-rays revealed no significant abnormalities.  An examination in March 1987 again revealed a clinically normal neck and spine with no diagnosis of a cervical spine disorder.  

An April 1992 examination revealed a clinically normal spine and neck; no cervical spine disorder was diagnosed.  A May 1992 report of medical history did not reveal any mention of his cervical spine.  A history and physical examination for a medical board evaluation in July 1992 revealed that the Veteran's neck was supple.  The Veteran's medical evaluation board proceedings in August 1992 indicate that the Veteran had a lumbar spine disability, a right shoulder disability, and asthma; no cervical spine disability was diagnosed.  A medical board addendum in September 1992 shows that the Veteran's neck was again supple.  The Veteran STRs fail to show that a chronic cervical spine disability was manifested during service.
According to post-service medical records, in connection with an initial service connection claim for other disabilities, the Veteran was afforded a VA examination in August 1993.  Examination revealed that the Veteran's neck was within normal limits; the Veteran did not make any cervical spine complaints.  A fee-based examination in October 2000 also did not reveal any cervical spine complaints.  Examination of the cervical spine was normal, with no pain, muscle spasm, weakness, or tenderness noted.  No diagnosis of a cervical spine disorder was made.

An MRI in September 2001 revealed marked degenerative changes of the cervical spine with osteophyte disc complexes at several levels and marked spinal stenosis at the C4-5 level; and several levels of possible neural foraminal narrowing.  X-rays in December 2001 showed degenerative disease of the cervical spine consisting of variable degrees of spondylosis, retrolisthesis, and osteoarthrosis.  The Veteran subsequently had a cervical spine discectomy in April 2002 with follow-up repair surgery in September 2002.  

At a fee-based examination in November 2002, the Veteran reported being diagnosed with cervical stenosis in 1993.  Following examination, the Veteran was diagnosed with status post cervical discectomy and fusion with current residual limitation of movement with pain, lack of endurance, fatigue and incoordination; there were also findings of degenerative changes with evidence of a well-healed surgical scar.  No medical opinion was provided.  A VA medical opinion was obtained in April 2003, which showed that there was no relationship between the service-connected lumbar disease and the subsequent development of cervical disease.  However, it does not appear that such opinion was premised on an examination of the Veteran, nor was any rationale provided.  

The Veteran submitted a letter from T.H., M.D. dated in October 2003.  Dr. T.H. noted that the Veteran reported having cervical neck pain at the time of his motor vehicle accident in 1965.  He observed the Veteran's complaints of neck pain in 1979, 1982, and 1984.  No opinion relating any current cervical spine disorder to the Veteran's military service was provided.  

Private records from J.W., M.D. dated from April 2006 to May 2006 show that the Veteran reported being crushed under a Jeep while in service during the 1960s.  He was diagnosed with multi-level cervical disc disease with fusion and cervical myelopathy.  The Veteran brought in a portion of his STRs showing treatment for neck pain in 1982 and 1984.  Dr. J.W. noted that the Veteran had tingling secondary to a neck injury in 1982 and that he currently had myelopathy.  Dr. J.W. opined that in the history obtained from the Veteran as well as review of his limited medical records, it was reasonable to associate his current neck problems and 2002 surgery "to recurrent in the decade before while in service."  

At his October 2010 hearing, the Veteran testified that he injured his neck in the 1965 motor vehicle accident.  October 2010 Hearing Transcript (T.) at 4.  He testified having a continuity of symptomatology since service.  Id. at 5.  The Veteran also testified that repeated jumps in service aggravated his cervical spine.  Id. at 7.  

Although the issue of entitlement to service connection for a bilateral upper extremity disorder manifested by arm and hand pain is being remanded, a VA neurological examination in March 2011 indicates that the Veteran's cervical myelopathy was more likely than not related to his trauma in the military since the Veteran had had the symptoms in the 1980s.  

The Veteran was afforded a VA examination in May 2011.  The examiner reported the Veteran's pertinent STRs and post-service records.  The Veteran reported having neck problems in service in 1979, 1982, and 1984.  [The Board observes that the examination report indicates 1997 instead of 1979.  However, based on the examiner's report and the fact that the Veteran retired from service in 1993, it is clear that such year was a typographical error and should read 1979.]  However, he claimed that some of those were injuries.  The examiner indicated that they had not been able to verify the 1979 problem, but the 1982 and 1984 problems did not seem to be injuries, at least based on his service records.  On asking him about the continuity of his neck problems, the Veteran maintained that tingling in his hands originated at that time and persisted until the operations.  However, there was no evidence from the record that he was treated for his neck problems after he left the military and before roughly 2000, when he was seen at VA and had surgery.  Following examination, the Veteran was diagnosed with cervical spine spondylosis, C4-C7.  

The examiner opined that it was less likely as not that his current cervical spine condition was related to or caused by the two or three episodes of neck pain in service.  It was also less likely as not that his current cervical spine condition was caused by or aggravated by his service-connected lumbar spine condition.  The examiner noted that the Veteran's records indicated at least two instances of neck pain while in service.  Neither of those was associated with trauma, and he apparently recovered from them because, in his separation examinations done in 1992, he did not mention any neck pain.  There was no indication of abnormalities in the neck and, in fact, in one examination, it was quoted, "neck was supple."  There was no evidence that he was being treated for his neck on leaving the military until he was seen at the VA leading to surgery in 2002.  X-rays taken prior to his fusion revealed that he had cervical spondylosis from C4-C7, of the variety that would be expected due to a normal aging process.  There was nothing to suggest that that was trauma induced.  The statement by Dr. T.H. in 2003 merely listed episodes of problems that the Veteran experienced during the military and did not relate those problems to his current condition.  It would, therefore, appear that the Veteran's current cervical spine condition was due to normal degenerative processes, and there was no suggestion of any cause secondary to trauma.  The examiner concluded that the Veteran's cervical spine condition was due to age-related degenerative changes, and there was no evidence to link the lumbar spine condition to his neck condition.

Based on a review of the evidence, the Board concludes that service connection for a cervical spine disorder is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed post-service with cervical spine spondylosis, the evidence does not show that it is related to his military service on any basis.  The Board acknowledges that the Veteran had cervical spine complaints and was treated for acute muscle pain of his neck, cervical spasm, and cervical strain in service.  However, the Board finds that the evidence does not support a finding of a nexus between these in-service episodes of neck complaints and treatment and his current neck disability.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of having a continuity of symptomatology since the in-service complaints.   The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board also finds the Veteran credible.  In this case, the Veteran has been consistent in his reports of having cervical spine complaints since service.  The Board also concedes the Veteran's reported continuity of symptomatology since the in-service complaints.  

However, in finding the Veteran competent and credible with reports to a continuity of symptomatology since service, the Board does not find the Veteran credible regarding his assertion of injuring his cervical spine in the 1965 motor vehicle accident.  The Veteran's STRs clearly show that, at the time of the accident, he complained of back (not neck) and shoulder complaints.  None of the records pertaining to treatment from that accident show any cervical spine or neck complaints.  As discussed above, the Veteran's first cervical spine complaint was not until 1979, more than one decade after the in-service accident.  The Veteran's contemporaneous records at the time of the accident fail to show that the Veteran incurred a cervical spine injury.  Such records, especially his reenlistment evaluation in January 1968, are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Therefore, the contemporaneous service evidence does not support a finding that the Veteran incurred an in-service cervical spine injury in the 1965 accident.  

Regarding the Veteran's documented in-service cervical spine complaints and his reports of a continuity of symptomatology, the Board observes that  the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, the May 2011 examiner opined that the Veteran's current cervical spine disorder is not related to his military service.  That opinion is supported by a well-reasoned rationale.  The examiner's opinion shows that the Veteran's current diagnosis is an age-related condition.  The examiner took into account the Veteran's reports of a continuity of symptomatology since service, yet still provided a negative nexus opinion.  

Moreover, the Veteran's service records do not show the diagnosis of any chronic in-service cervical spine disorder.  As noted above, examinations in 1987 and 1992--after the Veteran's last in-service complaint in 1984 revealed a clinically normal neck.  In other words, the service records following the in-service complaints that showed a normal cervical spine weigh against a finding that a chronic condition developed in service, which is consistent with the May 2011 examiner's opinion that the Veteran's current disorder is age-related.  As discussed above, the Veteran's medical board evaluation in 1992 showed that his neck was "supple."  Thus, although the Veteran clearly had in-service cervical spine complaints, the lack of a diagnosis of a cervical spine disorder, especially when the Veteran had a diagnosis of a lumbar spine disorder, weighs against a finding that his in-service complaints were indicative of a chronic condition.  

In reaching the conclusion that the Veteran's current cervical spine disorder is not related to his military service, the Board acknowledges Dr. J.W.'s May 2006 opinion that it was reasonable to associate his current neck problems and 2002 surgery to his military service.  The opinion was based on the history obtained from the Veteran as well as review of his limited medical records.  However, the Board does not find such opinion as probative as that of the VA examiner.  In this case, Dr. J.W. did not have the Veteran's complete service records to review; as discussed above, clinical examinations after the Veteran's in-service complaints showed no cervical spine disorder.  Although Dr. J.W.'s opinion relied on the Veteran's reported history and the Board finds such history credible, the fact that the Veteran's complete service records--which failed to show a chronic cervical spine disorder--were not reviewed by Dr. J.W. causes the Board to accord less probative weight to such opinion.  Thus, in light of Dr. J.W. not having the Veteran's full service records, which showed no indication of a chronic disorder, the Board finds that the positive nexus opinion from Dr. J.W. is not as probative as that of the negative nexus opinion from the May 2011 VA examiner.  

Also, the Board acknowledges the March 2011 positive nexus opinion relating cervical myelopathy to the Veteran's military service, which indicates that a cervical spine disorder is also related to his service.  However, the Board finds the May 2011 opinion more probative due to the thoroughness of reviewing the Veteran's pertinent records.  The March 2011 opinion was premised on the in-service complaints and the Veteran's reports of a continuity of symptomatology.  However, it did not address the numerous service records, which did not show a cervical spine disorder.  Thus, the Board finds that the March 2011 opinion does not support a finding of service connection for a cervical spine disorder.

Therefore, as the Veteran's service records do not show the incurrence of a chronic cervical spine disorder, and as the May 2011 VA examiner provided a negative nexus opinion supported by a well-reasoned rationale that took into account the Veteran's reported continuity of symptomatology, the Board concludes that the evidence fails to establish that service connection on a direct basis is warranted.  

The Veteran has expressed his belief that his cervical spine disorder is related to his service, but there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  His own assertions as to etiology have no probative value.

There is no indication that arthritis was manifested to a degree of 10 percent or more within one year from discharge from service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
As for service connection for a cervical spine disability as secondary to the lumbar spine degenerative disc disease, the evidence fails to support a positive nexus.  No medical professional has provided any opinion indicating that service connection on a secondary basis is warranted.  Here, the May 2011 examiner also provided a negative nexus opinion regarding service connection on a secondary basis.  Rather, the examiner indicated that the Veteran's cervical spine disorder was due to age, which weighs against a finding that it is caused by his lumbar spine disc disease.  As for aggravation, the Veteran has not contended that his lumbar spine disorder aggravates his cervical spine disorder.  In this case, no medical professional has provided any opinion indicating that the Veteran's cervical spine disorder is caused or aggravated by his service-connected lumbar spine disorder.  There is no competent medical evidence of record to show that there is any secondary relationship between the Veteran's cervical spine condition and his service-connected lumbar spine disc disease.  

Without evidence of the onset of a cervical spine disorder in service, competent evidence of continuous relevant symptomatology since service, or competent evidence of an association between a cervical spine disorder and the Veteran's active duty, to include being secondary to the service-connected lumbar disc disease, service connection for a cervical spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cervical spine disorder, on a direct basis, on a presumptive basis, and as secondary to the service-connected lumbar disc disease, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).
ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar disc disease is denied.

Entitlement to service connection for disability manisfested by arm and hand pain is allowed.
REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's remaining claims for service connection for a bilateral upper extremity disorder manifested by arm and hand pain, to include as secondary to a service-connected disability, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a vocal cord injury.

These issues were previously remanded by the Board in January 2011 to afford the Veteran VA examinations.  A review of the record indicates that examinations were obtained in March 2011.  However, the examinations did not include medical opinions as directed by the Board.  Consequently, a deferred rating action dated in January 2012 shows that the AMC reviewed the March 2011 examinations and determined that addendum opinions were needed.  However, the Board is uncertain whether this has been accomplished.  No addendum opinion is contained in the Veteran's physical VA claims folder or his Virtual VA file.  Accordingly, a remand is necessary to obtain any such addendum and to associate it with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the examination addendum referenced in the January 2012 deferred rating action.  

2.  Thereafter, readjudicate the issues of entitlement to service connection for a bilateral upper extremity disorder manifested by arm and hand pain, to include as secondary to a service-connected disability, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a vocal cord injury.  If any of the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


